Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2890

                          PEDRO L. BENETTI,

                        Plaintiff, Appellant,

                                     v.

                        JO ANNE BARNHART,
                COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                       Selya, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Lipez, Circuit Judge.



     Ramon H. Rivera-Sanchez on brief for appellant.
     Jason W. Valencia, Special Assistant U.S. Attorney, H.S.
Garcia, United States Attorney, and Katherine Gonzales Valentin,
Assistant U.S. Attorney, on brief for appellee.



                          September 6, 2006
           Per Curiam.    After carefully considering the briefs and

record on appeal, we affirm the Commissioner’s decision.

           We review the ALJ’s decision under the same standard as

the district court to ensure that it was rendered under the proper

legal standards and supported by substantial evidence.          42 U.S.C.

§ 405(g); Seavey v. Barnhart, 276 F.3d 1 (1st Cir. 2001).         We will

not consider new evidence not presented to the Commissioner.            See

Mills v. Apfel, 244 F.3d 1 (1st Cir. 2001).

           Although the appellant suffered pain, the ALJ could

reasonably find that it was less severe than alleged.         Among other

factors,   one   provider’s    report   of   substantial   limitation   was

contradicted by other providers’ and reviewers’ reports of less

extreme debility.     The record as a whole provided substantial

evidence for the ALJ’s finding.           Avery v. Sec’y Health & Human

Servs., 797 F.2d 19 (1st Cir. 1986).            The ALJ’s resolution of

evidentiary conflicts must be upheld if supported by substantial

evidence, even if contrary results might have been tenable also.

Rodriguez Pagan v. Sec’y Health & Human Servs., 819 F.2d 1 (1st Cir.

1987).

           The appellant’s remaining arguments are unavailing.          The

record contained ample evidence of the appellant’s capacities. The

ALJ did not interpret raw medical data or substitute his opinion

for the professionals’.       Despite other ambiguities, the vocational

expert clearly rendered the opinion that substantial work was


                                    -2-
available, given the appellant’s exertional limitations and need

for a sit/stand option.

          Affirmed.   1st Cir. R. 27(c).




                                -3-